Citation Nr: 1801161	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.  He served honorably in the United States Army in Vietnam.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has PTSD.

2.  VA previously conceded in-service stressors.

3.  The Veteran's PTSD is related to the conceded in-service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with the DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the present case, the Board finds that the Veteran has PTSD.  During the pendency of this claim in November 2012 and March 2013, the Veteran's Vet Center counselor diagnosed him with PTSD, noting the Veteran's score on the PCL-M, a PTSD assessment tool.  The medical evidence of record, to include an assessment of the Veteran's condition from November 2012, indicates that the Veteran's PTSD diagnoses were based on the applicable DSM criteria.

The Board also finds that the Veteran has satisfied the legal requirements regarding in-service stressors.  His stressors include an enemy mortar attack and a "sappers" attack on his military base in Vietnam while he was present in February and April 1966, as well as several experiences he had as a helicopter door gunner in Vietnam.  The Board notes that VA previously conceded in-service stressors in its January 2013 Rating Decision.

Finally, the evidence establishes a link between current symptoms and conceded in-service stressors.  In the Veteran's PTSD diagnoses, his PTSD was associated with specific stressors to include the death of a fellow service member who was also a helicopter door gunner, as well as his other Vietnam experiences.

As the requirements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD is warranted.



ORDER

Service connection for PTSD is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


